Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 01/28/21 has been received and entered. Application No. 16/281,680 of which claim 17 has been canceled and claims 20-21 has been added.  Claims 1-16 and 18-21 are pending in the application, all of which are ready for examination by the examiner.  

Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.

Response to Arguments
Applicant’s arguments with respect to 35 USC § 103 rejections of claims 1-16 and 18-21 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-16 and 18-21 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Lymberopoulos et al. (U.S. PGPub 2016/0140227; hereinafter “Lymberopoulos”) in view of Priness et al. (U.S. PGPub 2016/0321551; hereinafter “Priness”) and further in view of Dotan-Cohen et al. (U.S. PGPub 2017/0140041; hereinafter “Dotan-Cohen).

As per claims 1 and 14, Lymberopoulos discloses a computerized system and method comprising: one or more processors; (See Fig. 3, para. 39, wherein processor(s) are disclosed; as taught by Lymberopoulos.)
and computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors, implement a method of providing a personalized computing experience to a first user based on a user-visit-characterized venue profile, the method comprising: (See para. 40-42, wherein storage memory is disclosed; as taught by Lymberopoulos.)
determining, for the plurality of users determined to visit the venue, a set of user characteristics; (See Fig. 4, paras. 24 and 51, 53, 60-62, wherein evaluating visitor profiles to provide customized media with respect to a venue is disclosed, also See paras. 65-66, wherein determining commonalities between the venue media profile and the visitor profiles is disclosed; as taught by Lymberopoulos.)
associating the set of user characteristics with the venue. (See Fig. 4, paras. 65-66, wherein determining commonalities between the venue media profile and the visitor profiles is disclosed; as taught by Lymberopoulos.)
However, Lymberopoulos fails to disclose one or more sensors configured to provide sensor data relating to users; determining, using the one or more sensors, user visits to a venue by a plurality of users; collecting user data associated with the user visits, thereby providing historical user data; determining, for the plurality of users determined to visit the venue, a set of user characteristics based at least in part on the historical user data.
On the other hand, Priness teaches one or more sensors configured to provide sensor data relating to users; (See paras. 22 and 35, wherein sensors on user computing devices are disclosed; as taught by Priness.)
determining, using the one or more sensors, user visits to a venue by a plurality of users; (See paras. 34 and 44, wherein detecting visits, such as venues by sensors on user devices is disclosed; as taught by Priness.)
collecting user data associated with the user visits, thereby providing historical user data; (See para. 34, wherein functions of user-data collection component such as accumulating of user data of user(s) for visits are disclosed, also See Fig. 2, paras. 46 and 51, user historic visits are disclosed; as taught by Priness.)
determining, for the plurality of users determined to visit the venue, a set of user characteristics based at least in part on the historical user data. (See Fig. 4, paras. 51-55, wherein similarity determiner and pattern determiners for determining similarity between people at current and historical visits are disclosed; as taught by Priness.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Priness teachings in the Lymberopoulos system. Skilled artisan would have been motivated to incorporate a method for providing a personalized computing experience to a user taught by Priness in the Lymberopoulos system for providing customized media.  In addition, both of the references (Lymberopoulos and Priness) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, content customization.  This close relation between both of the references highly suggests an expectation of success.
However, the combination of Lymberopoulos and Priness fails to disclose determining user similarities among the set of user characteristics associated with the venue; inferring characteristics of the venue based at least in part on the user similarities; forming the user-visit-characterized venue profile comprising the inferred characteristics of the venue; and presenting, to the first user, an indication of the venue and at least a portion of information about the venue from the user-visit-characterized venue profile.
On the other hand, Dotan-Cohen teaches determining user similarities among the set of user characteristics associated with the venue; (See para. 47, wherein monitoring user activity information, similar information from other users are disclosed, also See paras. 64 and 68-69, wherein user activity event(s), features of similarity of identifier and activity-related features, such as location-related, venue-related information are disclosed; as taught by Dotan-Cohen.)
inferring characteristics of the venue based at least in part on the user similarities; (See Figs. 4-5, para. 28, wherein inference engine features of which “the inference engine may conduct an analysis of the historical user activity information to identify user activity patterns, which may be determined by detecting repetitions of similar user actions or routines” are disclosed, also See para. 30, wherein identifying set of other users similar to a user and inferring patterns are disclosed, also See paras. 64, 68 and 113, wherein venue information, location inferences and inferring future venue visits are disclosed; as taught by Dotan-Cohen.)
forming the user-visit-characterized venue profile comprising the inferred characteristics of the venue; (See paras. 64 and 68-69, wherein user activity event(s), features of similarity of identifier and activity-related features, such as location-related, venue-related information are disclosed, also See paras. 73 and 128, wherein storing pattern determiner as inferred user routines in user profile is disclosed; as taught by Dotan-Cohen.)
and presenting, to the first user, an indication of the venue and at least a portion of information about the venue from the user-visit-characterized venue profile. (See paras. 60, 67 and 95-96, wherein venue information and a notification service features of presenting personalized notification with respect to user relevant activities in which “are disclosed, also See para. 102, wherein providing a notification to user with respect to location-contextual information is disclosed, also See paras. 98-99 and 105, wherein presentation component features in presenting personalized content to user are disclosed; as taught by Dotan-Cohen.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Dotan-Cohen teachings in the combination of Lymberopoulos and Priness system. Skilled artisan would have been motivated to incorporate a method for monitoring and detecting user activities to identify activity patterns and inferring future intents/actions taught by Dotan-Cohen in the combination of Lymberopoulos and Priness system for providing customized media.  In addition, both of the references (Lymberopoulos, Priness, and Dotan-Cohen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, content customization.  This close relation between both of the references highly suggests an expectation of success.

As per claim 8, Lymberopoulos discloses a computing device comprising a computer memory and a computer processor that is configured to determine and utilize a user-visit-characterized venue profile to provide a personalized experience, the computing device comprising: (See Fig. 3, para. 39, wherein processor(s) are disclosed, also See para. 40-42, wherein storage memory is disclosed; as taught by Lymberopoulos.)
determine, for the users determined to visit the venue, a set of user characteristics; (See Fig. 4, paras. 51, 53, 60-62, wherein evaluating visitor profiles to provide customized media with respect to a venue is disclosed, also See paras. 65-66, wherein determining commonalities between the venue media profile and the visitor profiles is disclosed; as taught by Lymberopoulos.)
associate the determined user characteristics with the venue; (See Fig. 4, paras. 65-66, wherein determining commonalities between the venue media profile and the visitor profiles is disclosed; as taught by Lymberopoulos.)
However, Lymberopoulos fails to disclose a virtual assistant; determine user visits to a venue by a plurality of users; collecting user data associated with the user visits, thereby providing historical user data; determining, for the plurality of users determined to visit the venue, a set of user characteristics based at least in part on the historical user data.
On the other hand, Priness teaches a virtual assistant; (See paras. 12 and 24, wherein personal digital assistant service (i.e. virtual assistant) is disclosed; as taught by Priness.)
determine user visits to a venue by a plurality of users; (See para. 44, wherein detecting visits, such as venues by sensors on user devices is disclosed, also See para. 34, wherein functions of user-data collection component such as accumulating of user data of user(s) for visits are disclosed, also See Fig. 2, paras. 46 and 51, user historic visits are disclosed; as taught by Priness.)
collecting user data associated with the user visits, thereby providing historical user data; (See para. 34, wherein functions of user-data collection component such as accumulating of user data of user(s) for visits are disclosed, also See Fig. 2, paras. 46 and 51, user historic visits are disclosed; as taught by Priness.)
 (See Fig. 4, paras. 51-55, wherein similarity determiner and pattern determiners for determining similarity between people at current and historical visits are disclosed; as taught by Priness.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Priness teachings in the Lymberopoulos system. Skilled artisan would have been motivated to incorporate a method for providing a personalized computing experience to a user taught by Priness in the Lymberopoulos system for providing customized media.  In addition, both of the references (Lymberopoulos and Priness) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, content customization.  This close relation between both of the references highly suggests an expectation of success.
However, the combination of Lymberopoulos and Priness fails to disclose determining user similarities among the set of user characteristics associated with the venue; inferring characteristics of the venue based at least in part on the user similarities; forming the user-visit-characterized venue profile comprising the inferred characteristics of the venue; and presenting, to the first user, an indication of the venue and at least a portion of information about the venue from the user-visit-characterized venue profile.
On the other hand, Dotan-Cohen teaches determining user similarities among the set of user characteristics associated with the venue; (See para. 47, wherein monitoring user activity information, similar information from other users are disclosed, also See paras. 64 and 68-69, wherein user activity event(s), features of similarity of identifier and activity-related features, such as location-related, venue-related information are disclosed; as taught by Dotan-Cohen.)
inferring characteristics of the venue based at least in part on the user similarities; (See Figs. 4-5, para. 28, wherein inference engine features of which “the inference engine may conduct an analysis of the historical user activity information to identify user activity patterns, which may be determined by detecting repetitions of similar user actions or routines” are disclosed, also See para. 30, wherein identifying set of other users similar to a user and inferring patterns are disclosed, also See paras. 64, 68 and 113, wherein venue information and inferring future venue visits are disclosed; as taught by Dotan-Cohen.)
forming the user-visit-characterized venue profile comprising the inferred characteristics of the venue; (See paras. 64 and 68-69, wherein user activity event(s), features of similarity of identifier and activity-related features, such as location-related, venue-related information are disclosed, also See paras. 73 and 128, wherein storing pattern determiner as inferred user routines in user profile is disclosed; as taught by Dotan-Cohen.)
and presenting, to the first user, an indication of the venue and at least a portion of information about the venue from the user-visit-characterized venue profile. (See para. 60, wherein venue information is disclosed, also See paras. 98-99 and 105, wherein presentation component features in presenting personalized content to user are disclosed; as taught by Dotan-Cohen.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Dotan-Cohen teachings in the combination of Lymberopoulos and Priness system. Skilled artisan would have been motivated to incorporate a method for monitoring and detecting user activities to identify activity patterns and inferring future intents/actions taught by Dotan-Cohen in the combination of Lymberopoulos and Priness system for providing customized media.  In addition, both of the references (Lymberopoulos, Priness, and Dotan-Cohen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, content customization.  This close relation between both of the references highly suggests an expectation of success.

As per claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Lymberopoulos, Priness, and Dotan-Cohen further discloses wherein the personalized computing experience comprises a personalized content computing service. (See para. 24, wherein VDVSM service providing VDVSM content tailored to visitors is disclosed; as taught by Lymberopoulos.)

As per claims 3, 9 and 15, the combination of Lymberopoulos and Dotan-Cohen fails to disclose wherein determining user similarities includes determining one or more user characteristic patterns.
On the other hand, Priness teaches wherein determining user similarities includes determining one or more user characteristic patterns. (See paras. 13 and 44, wherein determining patterns associated with user visits are disclosed, also See paras. 51 and 53, wherein feature similarity and pattern feature determiners are disclosed; as taught by Priness.)
See claims 1, 8, and 14 for motivation above.

As per claims 4, 10 and 16, the combination of Lymberopoulos and Dotan-Cohen discloses wherein the computer-executable instructions in the computer storage memory implement a method further comprising:
based on the determined visit features associated with the venue, determining visit feature similarities among the determined visit features and associating the visit feature similarities with the venue to supplement the user-visit-characterized venue profile. (See para. 51, wherein computing similarities between venue information and visitors profiles in selecting media is disclosed, also See paras. 59-60, wherein evaluating VDVSM profile with respect to venue input and visitor input and evaluating visitor profiles with respect to the area location of the venue are disclosed, also See para. 66, wherein determining commonalities between the venue media profiles and the visitor profiles in generating a playlist is disclosed; as taught by Lymberopoulos.)
However, the combination of Lymberopoulos and Dotan-Cohen fails to disclose determining for the user visits, visit features; associating the determined visit features with the venue.
 (See para. 38, wherein features associated with the user visits are disclosed; as taught by Priness.)
associating the determined visit features with the venue; (See paras. 38-39, wherein features associated with the user visits are disclosed, also See paras. 41-42, wherein location attribution component functions and visit identifier associated with location attribution to identify a visit  is disclosed; as taught by Priness.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Priness teachings in the combination of Lymberopoulos and Dotan-Cohen system. Skilled artisan would have been motivated to incorporate a method for determining visit features and patterns of user visits to venues in providing a personalized computing experience to a user taught by Priness in the combination of Lymberopoulos and Dotan-Cohen system for providing customized media.  In addition, both of the references (Lymberopoulos, Priness, and Dotan-Cohen) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, content customization.  This close relation between both of the references highly suggests an expectation of success.

As per claims 5 and 11, the combination of Lymberopoulos, Priness, and Dotan-Cohen discloses wherein determining visit feature similarities includes determining one or more visit feature patterns. (See paras. 13 and 44, wherein determining patterns associated with user visits are disclosed, also See paras. 51 and 53, wherein feature similarity and pattern feature determiners are disclosed; as taught by Priness.)
See claims 4, 10, and 16 for motivation above.

As per claims 6, 12 and 18, the combination of Lymberopoulos, Priness, and Dotan-Cohen discloses wherein computer-executable instructions in the computer storage memory implement a method further comprising: determining existing venue characteristics; (See para. 61, wherein reevaluating venue information (analogous to determining existing venue characteristics) is disclosed; as taught by Lymberopoulos.)
adding the determined existing venue characteristics to the formed user-visit-characterized venue profile. (See para. 61, wherein reevaluating venue information and updating VDVSM profile with respect to venue information changes is disclosed; as taught by Lymberopoulos.)

As per claims 7, 13 and 19, the combination of Lymberopoulos, Priness, and Dotan-Cohen discloses wherein computer-executable instructions in the computer storage memory implement a method further comprising: identifying any preexisting user-visit-characterized venue profile; (See para. 61, wherein updating VDVSM profile (analogous to preexisiting user-visit-characterized venue profile) with respect to venue information changes is disclosed; as taught by Lymberopoulos.)
(See paras. 18-19, wherein VDVSM service features of adding/updating songs to the playlist of the VDVSM based on inputs, such as media preferences of the visitor information and communications from venue is disclosed, See para. 51, wherein computing similarities between venue information and visitors profiles in selecting media is disclosed, also See paras. 58-60, wherein creating VDVSM profile (analogous to user-visit-characterized venue profile) and evaluating VDVSM profile with respect to venue input and visitor input and evaluating visitor profiles with respect to the area location of the venue are disclosed, also See para. 66, wherein determining commonalities between the venue media profiles and the visitor profiles in generating a playlist is disclosed; as taught by Lymberopoulos.)

As per claim 20, the rejection of claim 1 is hereby incorporated by reference, the combination of Lymberopoulos, Priness, and Dotan-Cohen further discloses presenting the indication of the venue and the at least a portion of information about the venue comprises sending a notification to the first user, the notification including a characterization of the venue determined at least in part from the user-visit-characterized venue profile. (See paras. 60, 67 and 95-96, wherein venue information and a notification service features of presenting personalized notification with respect to user relevant activities in which “are disclosed, also See para. 102, wherein providing a notification to user with respect to location-contextual information is disclosed, also See paras. 98-99 and 105, wherein presentation component features in presenting personalized content to user are disclosed; as taught by Dotan-Cohen.)

As per claim 21, the rejection of claim 8 is hereby incorporated by reference, the combination of Lymberopoulos, Priness, and Dotan-Cohen further discloses wherein presenting the indication of the venue and the at least a portion of information about the venue comprises sending a notification to the first user including a description of the venue determined at least in part from the user-visit-characterized venue profile. (See paras. 60, 67 and 95-96, wherein venue information and a notification service features of presenting personalized notification with respect to user relevant activities in which “are disclosed, also See para. 102, wherein providing a notification to user with respect to location-contextual information is disclosed, also See paras. 98-99 and 105, wherein presentation component features in presenting personalized content to user are disclosed; as taught by Dotan-Cohen.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Carter (U.S. PGPub 2018/0196880) discloses content data determination, transmission and storage for local devices.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153